Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
2.	Applicant’s election without traverse of claims 1-12, 21, 22, group I in the reply filed on 9/16/2021 is acknowledged.

3.	Claims 13-20 of group II and claims 23,24,27,28-32 of group II withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/16/2021.

Status of the application
4.	Claims 1-24, 27-32 are pending in this office action.
Claims 13-20, 23, 24, 27, 28-32 have been withdrawn.
Claims 1-12, 21, 22 have been rejected.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 4, 5,  10, 12  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites “ wherein the method further comprises admixing the recovered hydrolysate with at least one feed or food ingredient”. It is to be noted that “the hydrolysate” is produced after the reaction between tripeptidyl peptidase and at least one protein as claimed in claim 1. It seems claim 4 intends to mean that “admixing” protein can be food also. The reason is recovered hydrolysate at step (c ) of claim 1 is interpreted as the hydrolyzed reaction product between protein and at least one  enzyme tripeptidyl peptidase. Claim 1 does not recite further that the recovered hydrolysate comprises enzyme activity also which renders claim 4 indefinite.
Claim 5 recites “wherein the protein or portion thereof”. Claim 5 depends on claim 4. Claim 4 recites “admixing the recovered hydrolysate” with at least one feed or food ingredient”. Therefore, claim 5 ideally should depend on claim 1. The reason is, in this 
	Claim 10 recites the phrase “preferably selected from a trypsin” which is unclear and therefore, claim 10 is indefinite. Applicants are advised to delete““preferably” and to amend claim 10 using the Markus group language “selected from the group consisting of 
Claim 12 recites “preferably” which renders claim 12 indefinite. 

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.

d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.


9. 	Claims 1-3, 5, 7-9, 10, 11, 12, 21, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Monod et al. (WO 2011/077359) in view of  Holm KA et al. (USPN 5821104) in view of NPL Helen Nevalainen et al. (in J Biotechnol. Vol 37, (3), 193-200, 1994) and in view of NPL High stringency (1998). 

10.	Regarding claims 1-3, Monod et al.  discloses an improved enzyme composition comprising (a) endoprotease (page 11, last paragraph) and at least one tripeptidyl protease from Aspergillus fumigatus (pages 3 lines 19-25 and page 5 lines 10-32 and page 6, page 9 lines 13,20-25 ), which digests a full length polypeptide and degrades a fragment of gliadin known to be resistant to protease action, thereby the combinations of enzyme can be effective to treat celiac disease or any disease of the digestive tract such as malabsorption , allergy, crohn disease etc. (at least in claims 1, 7, 8, 9 of Monod et al.). Therefore, gluten is protein (gluten in cereal food (page 11 lines 5-14). to meet “at least one protein or a protein thereof” as claimed in claim 1 (a). 
11.	Regarding claims 1-3,  Monod et al. also discloses a method to use and make enzyme composition comprising Aspergillus fumigatus tripeptidyl peptidase ( page 9 lines 18-25) by introducing the nucleic acid encoding tripeptidyl peptidase from A. fumigatus into a host cell and  cultivating the cell followed by recovering the enzyme composition (at least in page 5 lines 10-32). 
It is to be noted that the tripeptidyl protease can be from Aspergillus fumigatus (in Monod et al. at least in page 9, lines 20-25).
Therefore, the disclosed tripeptidyl protease from Aspergillus fumigatus have claimed at least 70% identity as claimed in claim 1 (i)-(iv) and claim 21 ((a) (i) –(ii) because the claimed amino acid SEQ IDs 3 and 4 and claimed nucleotide SEQ IDs 1 and 2 are from  the Aspergillus fumigatus as is evidenced by applicants own specification. 
Monod et al. is silent about specific method step as claimed in claim 1 (v), (vi) and claim 1 (b), claim 2, 3 and claim 1 and (c ) .
Regarding claim 1(v) and (vi), it is to be noted that these two steps are usually related to the identification of positive and negative clones having the presence of SEQ ID no 1 or 2 in the microorganism with respect to its capacity to produce of tripeptidyl enzyme. 
Regarding claim 1 (v), It is to be noted that Aspergilus fumigatus is pathogenic organism (Monod et al. page 8 lines 16-17) and therefore, a host cell is transformed with  the genetic sequence of A fumigatus to make enzyme for its use ( Monod et al. page 5 lines 10-32). 
Holm et al. discloses Trichoderma reesei can be used as host cell. However, Holm has disclosed many microorganisms to serve as host cell.
NPL Helen Nevalainen et al. discloses that Trichoderma reesei is a safe organism and used in industrial scale enzyme production (Abstract). 
Trichoderma reesei which is a safe organism and used in industrial scale enzyme production (Abstract).
Monod discloses transformation (page 5 lines 10-32) but Monod et al. does not specifically disclose the  identification of positive microbial colony prior to the culturing step (b) to culture host cell (page 5 lines 28-30). 
Holm et al. discloses that high level of the enzyme tripeptidyl protease can be obtained by transforming host cell and selecting  hybridization technique which detect the positively transformed microbial cell which encode tripeptidyl peptidase sequence and it is done by using under certain specific  stringent hybridization condition by using disclosed hybridization solution  and method of detection using radioactive labelled complementary DNA SEQ which will specifically bind to the  tripeptidyl peptidase sequence (col 7 lines 20-25, col 10 lines 1-28, line 18 e.g. positive colony and col 22 Example 10) of hybridization in order to identify positive colonies containing the respective  tripeptidyl peptidase sequence containing bacteria.
It is to be noted that NPL High Stringency discloses that at higher stringency, it identifies the positive microbial cell colony having higher percent homology (at least on page 4 “Under Stringency). 
One of ordinary skill in the art would have been motivated to modify Monod et al. to include the teaching of Holm et al. (in Holm et al., col 7 lines 20-25, col 10 lines 1-28, line 18 e.g. positive colony) to perform high stringency hybridization technique as disclosed by NPL High Stringency (at least in page 4 Under “Stringency) and it can be 
Regarding claim 1 (vi), it is to be noted that the absence of SEQ ID no 1 and 2, will not be able to hybridize and will not be able to show the positive colony by this hybridization method. Therefore, those bacterial cells having no SEQ ID No 1, 2 can be identified and separated by this method. It is to be noted that the colonies which will not be identified as positive colonies are those having nucleotide sequence which ‘differs due to degeneracy of the genetic code as claimed in claim 1 (vi). 
One of ordinary skill in the art would have been motivated to modify Monod et al. to include the teaching of Holm et al. (in Holm et al., col 7 lines 20-25, col 10 lines 1-28, line 18 e.g. positive colony)  to perform high stringency hybridization technique as disclosed by NPL High Stringency (at least in page 4 Under “Stringency) hybridization technique to isolate and to get pure microbial colony having SEQ ID No 1 and 2 and separating those having no SEQ ID No 1 and 2 which will be effective to consider and isolate positive colonies to grow to produce tripeptidyl peptidase enzyme to select  for the step of claim1 (b) and (c ) and claim 2, 3. 
It is to be noted that after cultivation and recovery step to recover enzyme as disclosed by Monod et al. (page 5 lines 30-32), one of ordinary skill in the art would perform the step of claim 1(b), (c) and, 2, 3.
Regarding claims 1(b), 2, 3, it is to be noted that as because the tripeptidyl peptidase enzyme gene sequence source is from Aspergillus fumigatus which is identical to the applicants Aspergillus fumigatus and also identical to the disclosed host cell (Holm et al. e.g. col 45 lines 18, T reesei) as evidenced by applicants own 
(Additionally), Holm et al. discloses that tripeptidyl peptidase (col 1 lines 20-22, TRAP) containing mixture can be incubated at 25-60 degree C to get desired effect and followed by recovering the hydrolysate (at least in col 15 lines 55-60, table 2). 
One of ordinary skill in the art would have been motivated to modify Monod et al. to include the teaching of Holm et al. to incubate at a specific temperature which is optimum temperature for the reaction condition (at least in col 15 lines 55-60, table 2).
Regarding claim 1(c), it is to be noted that Holm et al. discloses ‘recovery of enzyme protein TRAM (col 10 lines 20-30). However, claim 1 (c) recites recovering the hydrolysate. In this instance, claim 1 recites the recovery of the hydrolysate made by the reaction between the enzyme and admixed protein of interest which can be gluten/gliadin as discussed above. However, after the reaction, it is the same small peptide (i.e. equivalent to protein as protein is peptide) which can be recovered by these conventional method. Therefore, the disclosed method (Holm et al. col 10 lines 20-30)   can be applicable to recover any peptide including hydrolysate (as hydrolysate is the hydrolyzed small peptide).  Therefore, as because claim 1 is broad and there is no further specific claimed separation step, it is the skill of one of ordinary skill in the art to optimize the method to filtrate and to perform any chromatography technique to recover the hydrolysate. 
Absent showing of unexpected results, the specific recovery of hydrolysate is not considered to confer patentability to the claims. As the recovery methods to recover peptides are variables that can be modified, among others, by adjusting the and 

12.	Regarding claim 4, 11, 12, Monod et al. discloses this enzyme comprising  tripeptidyl enzyme can act on  the protein gluten or gliadin when admixing them (i.e. gliadin, gluten as discussed above) or a portion thereof (at least page 25 , lines 10-15 and at least in claims 1, 4,5,  9, 10, 19 e.g. food containing gluten) and this enzyme can be used for pharmaceutical preparation  and/or food to lower/minimize allergic reaction (i.e. immune reaction) caused by allergy causing protein e.g. gluten (at least in claims 1,4,5, 6, 8,9).  It is known that gluten is present in cereal food (page 11 lines 5-14). 
It is known that gluten/gliadin hydrolysate as small peptide is not immunogenic as it does not have allergic action.

13.	Regarding claim 5, Monod et al. discloses that, A.fumigatus can be grown at acidic pH to produce endoprotease and tripeptidyl proteases (at least on page 9 lines 20-25).  

14.	Regarding claim 6, Monod et al. discloses that both the endoprotease and tripeptidyl peptidase are secreted at acidic pH (page 9 lines 20-25), therefore, they are active and can perform enzymatic action simultaneously at acidic pH condition if they are added simultaneously. 

15.	Regarding claim 8, Monod et al.  discloses that both the endoprotease and tripeptidyl protease are secreted at acidic pH and they are active at acidic condition (page 9 lines 20-25). 

16.	Regarding claim 9, Monod et al.  discloses that acid endoprotease includes aspartic endoprotease and glutamic endoprotease (at least in claim 4 of Monod et al.). 


17.	Regarding claim 21 (a) (i), 22, Monod et al. discloses a method to use and make enzyme composition comprising Aspergillus fumigatus tripeptidyl peptidase (page 9 lines 18-25) by transforming (introducing) the nucleic acid encoding tripeptidyl peptidase from A. fumigatus into a host cell and cultivating the cell followed by recovering the enzyme composition (at least in page 5 lines 10-32). 
Monod discloses that Aspergillus fumigatus is a pathogen (page 8). 
Trichoderma reesei can be used as host cell. However, Holm has long list of organisms.
Monod et al. does not specifically mention the transformation steps using Trichoderma reesei host cell. 
Holm et al. discloses in one embodiment , that tripeptidyl peptidase enzyme can be made by expressing the genetic sequence  using an expression vector or a DNA construct (col 9 lines 33-35) by transforming (col 9 lines 40-42)  into  Trichoderma cell (col 10 lines 4-5) and it can be T reecei (col 5 lines 18-19) as a host cell which can be transformed (col 9 lines 32-40) with a nucleic acid sequence (e.g. tripeptidyl peptidase)  in order to achieve pure enzyme from the positive colony.
NPL Helen Nevalainen et al. discloses that Trichoderma reesei is a safe organism and used in industrial scale enzyme production (Abstract). 
One of ordinary skill in the art would have been motivated to modify Monod et al. to include the teaching of Holm et al. and NPL Helen Nevalainen et al. to perform transformation using Trichoderma reesei which is a safe organism and used in industrial scale enzyme production (Abstract).
Regarding claim 21 a (ii), it is to be noted that the tripeptidyl protease can be from Aspergillus fumigatus (Monod et al. page 9 lines 20-30). Therefore, the disclosed tripeptidyl protease from Aspergillus fumigatus have claimed at least 70% identity as claimed in claim 21 ((a) (i) –(ii) because the claimed nucleotide SEQ IDs 1 and 2 are from  the Aspergillus fumigatus as is evidenced by applicants own specification. 
Monod et al. is silent about specific method step as claimed in claim 1 (v), (vi) and claim 1 (b), claim 2, 3 and claim 1 and (c ) and claim 21 ((a) (iii)-(iv). 

Regarding claim 21 (c), Monod et al. discloses the step of recovery of the enzyme (page 5 lines 28-30).
Holm et al. discloses that the recovery of the enzyme and isolation and purification of the enzyme can be made by any of the disclosed method (Holm et al. col 10 lines13 and 22-29).
One of ordinary skill in the art would have been motivated to modify Monod et al. to include the teaching of Holm et al. to perform transformation by introducing tripeptidyl peptidase enzyme containing DNA into Trichoderma host cell followed by identification, isolation steps to isolate positive colony in order to grow pure positive colony to make pure enzyme at large amount. 

18.	Regarding claim 22, Monod in view of Holm discloses a species of Trichoderma (Holm et al. col 10 lines 4-5). However, claim 22 recites Trichoderma reesei. 
Therefore, Monod in view of Holm et al. does not specifically mention the species of Trichoderma is Trichoderma reesei.
However, it is to be noted that the broadly disclosed host cell by Holm et al. who discloses that it can be any spp. of Trichoderma (col 10 lines 4-5) and also transformation can be performed in any microbial cell (col 9 lines 54), one of ordinary Trichoderma reesei as host cell as desired choice of availability.

20.	Claims 7, 10  are  rejected under 35 U.S.C. 103(a) as being unpatentable over Monod et al. (WO 2011/077359) in view of  Holm KA et al. (USPN 5821104) and further in view of NPL Helen Nevalainen et al. (in J Biotechnol. Vol 37, (3), 193-200, 1994) as applied to claims 5, 8 and further in view of Edens et al. US 2005/0064403.
18.	Regarding claim 10, Monod et al. discloses that at neutral pH the fungus A fumigatus secrets alkaline endoprotease also (page 9 lines 20).
Monod et al. is silent specifically about endoprotease is trypsin or chymotrypsin and can be added simultaneously or endoprotease followed by tripeptidyl peptidase . 
Edens et al. discloses that endoprotease can include chymotrypsin, trypsin from bovine pancreas having specific specificity and e.g. trypsin prefers cleavage behind Arg and Lys ([0259]) can be included in order to have uncommon cleavages having profound implications for the pharmaceutical, food and beverage industry ([0260]) and the endoprotease is also surprisingly active in minimizing the allergenicity of the final hydrolysate or in suppressing the formation of bitter off-taste ([0263]). 

21.	Regarding claim 7, Edens et al. also discloses that endopeptidase can be used and latter can be treated with tri-peptidylpeptidases in order to produce an efficient way for producing hydrolysates to minimize allergenicity ([0274]) or both can be added together ([0273] e.g. last  two lines “together with tri-peptidylpeptidases).  

Pertinent notes
22.	It is to be noted that Monod has Aspergillus fumigatus, and SEQ ID 3, 4 have amino acid seq. ID from identical organism (Applicants specification). Therefore, it meets portions of claims 1, 21 without the SEQ ID alignment result it can be used.  Monod et additionally discloses host cell transformation protocol is also present, gluten, as admixing protein of claim 1 etc. Monod et al. also discloses endoprotease related other claim limitations of few dependent claims as well.  Therefore, it meets portions of claims 1, 21 without the SEQ ID alignment result it can be used. 
However, Holm et al. can also be used as primary prior art with the seq. alignment (percent homology) result for Aspergillus niger, Aspergillus oryzae and Aspergillus fumigatus. 

Conclusion
23. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792